LOTTINGER, Judge.
This is a suit, sounding in tort, by petitioner, Anthony Montalbano, for damages sustained by himself and his minor daughter, Frankie Montalbano, as the result of a three-automobile collision. The defendants herein are Alfred LeBlanc, Jr., his insurer, the Audubon Insurance Company, and Bryant Y. Dowden, Sr., his insurer, Southern Farm Bureau Casualty Insurance Company. Charles M. Sotile, and his insurer, American Casualty Company, were brought into the suit as third party defendants by Alfred LeBlanc, Jr. and his insurer, Audubon Insurance Company. The Lower Court awarded judgment in favor of petitioner Anthony Montalbano, individually and for the use and benefit of his minor daughter, Frankie Montalbano, and against the defendants Alfred LeBlanc, Jr. and Audubon Insurance Company. The suits as against Bryant Y. Dowden, Sr., Southern Farm Bureau Casualty Insurance Company, and Charles M. Sotile, his insurer, American Casualty Company, w-ere dismissed.
*111This is one of eight suits which have been appealed to this Court as a result of the alleged three-car collision. In the master opinion this day rendered in the matter entitled Poirrier v. Audubon Insurance Company, La.App., 120 So.2d 90, we went into a lengthy discussion as. to the details of the accident and the negligence, or lack of negligence, of the numerous parties. Because of the reasons given in our said master opinion, we find that petitioner in this suit is entitled to a judgment in his favor and against Alfred LeBIanc, Jr., and his insurer, Audubon Insurance Company, jointly and severally. We feel, however, that the judgment as against the other defendants in dismissing the suit as against them was correct.
As to the amount of quantum of damages suffered by the petitioner, the record discloses that Miss Frankie Montalbano sustained a simple fracture of her left elbow, lacerations of her elbow, upper arm, face and chin. She was hospitalized on the night of the accident, but was discharged a few hours later. Her elbow was immobilized by means of an ace bandage. She remained at home for one week during which time she visited her doctor four times. At the time of trial, her fractured elbow had healed; however, it was still somewhat painful. She has a one quarter inch scar on her forehead and a one and one-half inch scar on her chin, together with scars on her elbow and upper arm. The scars have produced only slight disfigurement. The Lower Court awarded Miss Montalbano $1,775. The Court further awarded Mr. Montal-bano special damages of $67 as medical expenses. We believe that both of these awards of quantum were correct, and the judgment below will be affirmed.
For the reasons hereinabove assigned, the judgment of the Lower Court is affirmed insofar as it awarded Anthony Montalbano, for the use and benefit of his minor daughter, Frankie Montalbano, the sum of $1,775, with legal interest thereon at the rate of five per cent per annum from date of Judicial demand until paid, and insofar as it awarded Anthony Montalbano, individually, the sum of $67 with interest thereon at the rate of five per cent per annum from date of Judicial demand until paid, both awards being against Alfred LeBIanc, Jr. and Audubon Insurance Company, jointly and severally, with costs of Court, the said judgment below, however, being amended so as to provide that Audubon Insurance Company shall be liable to Mr. Montalbano, for the use of his minor- daughter, in the principal amount of $177.76, and for himself, individually, in the principal sum of $6.71, as per the apportionment set forth in the opinion this day rendered in the matter entitled Poirrier v. Audubon Insurance Company, La.App., T20 So.2d 90.
Amended and affirmed.